DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, depending from canceled claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (U.S. Pup. No. 2015/0140265) in view of Cepak et al. (U.S. Pub. No. 2009/0321439).
 	Regarding claim 1: Page discloses a dunnage conversion system for making a coil of dunnage from a sheet stock (Figs. 1 & 4), the dunnage conversion system comprising: 
	A supply of sheet stock having a length dimension, a width dimension, a thickness dimension, and a plurality of transverse rows of slits extending across the width dimension, with the slits in adjacent rows offset, such that the slits will open and the sheet stock will expand in the length dimension and in the thickness dimension under tension applied in a direction transverse the slits, see for example (Figs. 1-3 & 9; via the shown expandable slits 15);
 	a coiler that is configured to wind the sheet stock into a coiled configuration to form a coil of dunnage (Figs. 1 & 5; via dunnage coil 10, winding station 60 around shaft or coiler 62), a member (dancer) interposed in a path of the sheet stock, upstream of the coiler about which the sheet stock is drawn, see for example (Figs. 4-6; via bars 90 & 92);

	Page does not disclose the claimed movable dancer between the supply and the coiler nor a controller communicatively coupled to the coiler and to the movable dancer, where the controller is configured to control the speed of the coiler based on the position of the movable dancer to control tension of the sheet stock upstream of the coiler; wherein the controller is configured to a winding speed of the sheet stock at the coiler to control conversion of the sheet stock via opening of the slits and expansion of the sheet stock upstream of the coiler.  However, Cepak discloses similar system with the use of movable dancer (Figs. 3, 5, 6; via rollers 6, 10, & 24; since those rollers for controlling tension of the web, therefore, they are inherently movable/dancer rollers) and a controller communicatively coupled to the coiler and to the movable dancer (paragraphs 0010 & 0013; via the described controlling speed mechanism), where the controller is configured to control the speed of the coiler based on the position of the movable dancer to control tension of the sheet stock upstream of the coiler, see for example (paragraphs 0010 & 0013); also the sheet stock via opening of the slits and expansion of the sheet stock upstream of the coiler the sheet stock via opening of the slits and expansion of the sheet stock takes place upstream of the coiler (Figs. 3, 5, & 6; via expanding station 8 positioned upstream of the coiler of 11).
	Therefore, it would have been obvious to one with ordinary skill of the art, before the effective filing date of applicant’s claimed invention to have modified Page’s system, by making the guide members 90 & 92 to be movable dancer, along with having a controller configured to control the speed of the coiler based on the position of the movable dancer to control tension of the sheet stock upstream of the coiler, to control conversion of the stock via opening of the slits and expansion of the sheet stock upstream of the coiler, as suggested by Cepak, in order to come up with a simple way of extending the web across the entire sheet width (paragraph 0007).
	Further, the Office takes an official notice that such a use of a movable dancer or tensioning roller to control tension of a feeding web, is very old and well known in the art, see for example (U.S. Pub. No. 2007/0079713; Figs. 1-3; via dancer mechanism 20/13).  It is noted that to those skilled in the art, such known movable dancer mechanism could have replaced Cepak’s tensioning rollers 6 and/or 10, as a matter of design choice to be made.

Claims 3-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (U.S. Pup. No. 2015/0140265) in view of Cepak et al. (U.S. Pub. No. 2009/0321439) and further in view of Koeda et al. (U.S. Pub. No. 2007/0079713).


	Regarding claim 3: Page in view of Cepak do not suggest the claimed movable dancer to be pivoting in response to tension of the sheet stock drawn.  However, Koeda discloses similar system with the use of movable dancer pivots in response to tension of the sheet stock drawn between a supply of the sheet stock and the coiler, see for example (Figs. 3 & 7-10; via the pivotal movements of dancer 13 & 20).
	Therefore, it would have been obvious to one with ordinary skill of the art, before the effective filing date of applicant’s claimed invention to have modified Page’s system, by substituting Cepak’s tensioning movable rollers 6 and/or 10, by another movable and pivoting rollers, as suggested by Koeda, in order to come up with a system able to wind up paper with poor resistance to winding or bending stresses (paragraph 0018).

	Regarding claim 4: Koeda discloses that the movable dancer pivots in response to contact with the sheet stock upstream of the coiler, and where the controller increases the speed of the coiler in response to a pivoting movement of the movable dancer in a first direction, and the controller decreases the speed of the coiler in response to pivoting movement of the movable dancer in a second direction opposite the first direction, see for example (Figs. 3 & 7-10; via the pivotal movements of dancer 13 & 20 and claim 13, “a winding shaft for winding…wherein movement in one direction decreases the bend angle of the printing paper”).
	Regarding claim 5: Koeda disclosers that the coiler (via 33) includes a powered rotating spindle that is3RANPPO452WOUSA configured to rotate at a variable speed in response to varying tension of the sheet stock at the location of the movable dancer (via drive unit 32).
	Regarding claim 6: Koeda discloses that the speed at which the controller is configured to run the coiler is inversely proportional to a tension in the sheet stock drawn about the movable dancer, see for example (Figs. 1 & 3; paragraph 0026).
	Regarding claim 7: Koeda discloses a rotary encoder for measuring the position of the movable dancer relative to a default position, the rotary encoder being configured for communication with the controller, see for example (Figs. 3 & 4; via position sensors).
	Regarding claim 8: Koeda discloses that the rotary encoder is configured to measure the angular position of the movable dancer relative to the default position (Fig. 7; via ϴ2).
	Regarding claim 10: Page discloses that the supply assembly further includes a supply of separator sheet material (via sheet 16), and where the coiler is configured to concurrently receive and wind the separator sheet material and the slit- sheet stock in alternating wound layers (Figs. 4 & 5; via winding both sheets 14 & 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant continue to argue that the combination of the previously applied art of tensioning printing documents over dunnage art would not be obvious.  The Office even though believes that the applied art of Koeda ‘913 indeed point out to expandable printed material (paragraph 0019 & 0041; “printing paper types suitable for winding can be expanded”), which would make it obvious combination as the applied arts are related and still obvious to be modified over the primary applied art.  As set forth above, a new art has been provided supporting that such use of tensioning rollers in the dunnage expanded web is old and known in the art, (Cepak et al. (U.S. Pub. No. 2009/0321439).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731